Citation Nr: 0308687	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  98-17 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a compensable initial disability rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from September 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

In his July 1998 notice of disagreement, the veteran 
requested a personal hearing at the RO.  However, he 
subsequently cancelled that hearing in November 1998.  

The Board undertook additional development on the issue on 
appeal pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  No additional evidence was secured 
through that development action.  The Board now proceeds to 
evaluate the merits of the claim.  

The Board notes that in an August 1999 rating decision the RO 
denied as not well grounded the claim for service connection 
for tinnitus.  Review of the claims folder reveals that the 
RO readjudicated that claim pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002), and granted service connection in a December 
2002 rating decision.  This issue is not currently in 
appellate status.     


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  Before November 27, 2002, the veteran has Level II 
hearing loss in the right ear and Level I hearing loss in the 
left ear.  

3.  As of November 27, 2002, the veteran has Level IV hearing 
loss in the right ear and Level V hearing loss in the left 
ear.   




CONCLUSIONS OF LAW

1.  The criteria for a compensable initial disability rating 
for bilateral hearing loss have not been met before November 
27, 2002.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.85, Diagnostic Code 6100 
(2002); 38 C.F.R. § 4.87 (1998).

2.  The criteria for a 10 percent initial disability rating 
for bilateral hearing loss have been met as of November 27, 
2002.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.7, 4.21, 4.85, Diagnostic Code 6100 
(2002); 38 C.F.R. § 4.87 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See VCAA, supra.  In 
addition, VA promulgated regulations that implement the 
statutory changes effected by the VCAA.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
April 1998 rating decision, September 1998 statement of the 
case, and supplemental statements of the case dated through 
November 2001, the RO provided the veteran and his 
representative with the applicable law and regulations and 
gave notice as to the evidence needed to substantiate his 
claim.  In addition, in a February 2002 letter, issued in 
connection with a separate claim, the RO explained the 
respective responsibilities of VA and the veteran to obtain 
or identify and authorize the release of evidence needed for 
adjudication of the appeal.  The Board finds that the RO 
provided the veteran with all notice required by the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).     

With respect to the duty to assist, the Board notes that the 
RO obtained VA medical records and relevant medical 
examinations.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  The veteran submitted several private medical 
reports.  He has not identified or authorized the release of 
any additional private medical evidence.  There is no 
indication from review of the claims folder or allegation 
from the veteran or his representative that relevant evidence 
remains outstanding.  Therefore, the Board is satisfied that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As all 
required notice and assistance has been provided to him, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

The RO received the veteran's initial claim for service 
connection for bilateral hearing loss in July 1997.  The 
claim included a statement from C. Griffin, M.D., dated in 
July 1997, indicating that the veteran currently had stable 
higher tone hearing loss.  

In connection with his claim, the veteran underwent a VA 
audiology examination in September 1997.  At that time, 
puretone thresholds, in decibels (dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-----
25
35
75
80
LEFT
-----
30
35
65
70

The average puretone threshold was 54 in the right ear and 50 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 86 percent in the right ear and 94 
percent in the left ear.

In October 1997, the veteran provided reports of annual 
audiology evaluations from Dr. Griffin dated in 1995, 1996, 
and 1997.  The reports consisted of graphic representations 
only of hearing test results, as well as speech audiometry 
results.  Similarly, the veteran later submitted an audiology 
evaluation and report dated in September 1998 from the 
University of Arizona.  The evaluation again consisted of a 
graphic representation of hearing test results, as well as 
results of speech audiometry and other tests.  The 
interpretive report noted that the veteran had used hearing 
aids since June 1998 with little benefit.  Puretone testing 
at that time showed mild sloping to severe primarily high 
frequency sensorineural hearing loss bilateral.  Speech 
awareness thresholds at 35 dB bilaterally agreed with 
puretone results, indicating good test reliability.  Word 
identification scores at a level slightly higher than normal 
conversation were excellent, 96 percent in the right ear and 
100 percent in the left ear.  

The report of VA outpatient audiology evaluation performed in 
October 1999 showed, puretone thresholds, in dB, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-----
30
45
-----
80
LEFT
-----
30
35
-----
75

Speech recognition ability was not reported.  Notes indicated 
that the veteran's hearing loss had decreased slightly since 
his last evaluation.  Subsequent VA outpatient records dated 
through May 2001 were negative for other evidence regarding 
hearing loss.  

The veteran submitted an October 1999 audiology evaluation 
report from Dr. Griffin.  The graph of hearing test results 
were interpreted as showing mild to moderate bilateral 
sensorineural hearing loss.  It was noted that word 
recognition was good when presented at a comfortable 
listening level.  Continued use of hearing aids was 
recommended.  
 
In November 2002, the veteran underwent a VA audiology 
examination ordered by the RO in connection with a different 
disability claim.  On that date, puretone thresholds, in dB, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-----
35
40
75
80
LEFT
-----
35
40
70
75

Average puretone thresholds were 58 in the right ear and 55 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 76 percent in the right ear and 72 
percent in the left ear.  The results were interpreted as 
showing mild/severe sensorineural hearing loss bilaterally.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2002).    

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability is 
resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's bilateral hearing loss is evaluated as 
noncompensable.  During the pendency of the veteran's appeal, 
VA promulgated new regulations amending the rating criteria 
for hearing impairment, effective June 10, 1999.  See 64 Fed. 
Reg. 25,202 - 25,210 (May 11, 1999) (codified at 38 C.F.R. 
pt. 4).  Generally, where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, when 
amended regulations expressly state an effective date and do 
not include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded, notwithstanding Karnas.  
38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997); VAOPGCPREC 3-2000.  Therefore, prior to June 10, 
1999, the Board may apply only the previous version of the 
rating criteria.  As of June 10, 1999, the Board must apply 
whichever version of the rating criteria is more favorable to 
the veteran.

The Board notes that the RO considered the amendments to the 
regulations in its August 1999 rating decision and 
supplemental statement of the case, such that the veteran is 
not prejudiced by the Board's current consideration of his 
claim.  Bernard, 4 Vet. App. at 392-94.  In any event, after 
careful review of the regulations in question, the Board 
finds that the changes are not significant to this particular 
veteran's claim and that the amended regulation is not more 
favorable to the veteran than the previous version.    

Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  Once 
disability is established, levels of hearing loss are 
determined by considering the average puretone threshold and 
speech discrimination percentage scores.  38 C.F.R. § 
4.85(b), Table VI (2002); 38 C.F.R. § 4.87, Table VI (1998).  
See 38 C.F.R. § 4.85(d) (determining the average puretone 
threshold).  Disability ratings are assigned by combining the 
level of hearing loss in each ear.  38 C.F.R. § 4.85(e), 
Table VII (2002); 38 C.F.R. § 4.87, Table VII (1998).  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered). 

In this case, applying the results of the September 1997 1998 
VA examination to Table VI yields a Roman numeral value of II 
for the right ear a Roman numeral value of I for the left 
ear.  Applying these values to Table VII, the Board finds 
that the veteran's hearing loss is evaluated as zero percent 
disabling.  Subsequent evidence of hearing loss is incomplete 
for purposes of rating the disability until the November 2002 
VA examination.  Applying the results of that examination to 
Table VI yields a Roman numeral value of IV for the right ear 
and V for the left ear.  Applying these values to Table VII 
shows a disability evaluation of 10 percent.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against entitlement to a compensable disability rating for 
bilateral hearing loss prior to the most recent VA 
examination, November 27, 2002.  As of November 27, 2002, the 
evidence supports a disability rating of 10 percent for 
bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 4.3, 4.7, 4.85, Diagnostic Code 6100 (2002); 
38 C.F.R. § 4.87 (1998). 




ORDER

A compensable initial disability rating for bilateral hearing 
loss before November 27, 2002 is denied.

Subject to the law and regulations governing the payment of 
monetary benefits, a 10 percent disability rating for 
bilateral hearing loss from November 27, 2002 is granted.    



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

